
	

113 HR 1670 IH: Raising Employment in Affordable Communities and Homes Act of 2013
U.S. House of Representatives
2013-04-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1670
		IN THE HOUSE OF REPRESENTATIVES
		
			April 23, 2013
			Ms. Velázquez (for
			 herself, Mr. Rangel,
			 Mr. Serrano, and
			 Mr. Jeffries) introduced the following
			 bill; which was referred to the Committee
			 on Financial Services
		
		A BILL
		To improve the implementation and oversight for the
		  program under section 3 of the Housing and Urban Development Act of 1968 for
		  training and hiring requirements for public housing, Indian housing assistance,
		  and housing and community development programs.
	
	
		1.Short titleThis Act may be cited as the
			 Raising Employment in Affordable
			 Communities and Homes Act of 2013 or the
			 REACH Act of
			 2013 .
		2.Section 3 action
			 plansSection 3 of the Housing
			 and Urban Development Act of 1968 (12 U.S.C. 1701u) is amended—
			(1)by redesignating
			 subsections (e), (f), and (g) as subsections (f), (g), and (h), respectively;
			 and
			(2)by inserting after
			 subsection (d) the following new subsection:
				
					(e)Action
				plans
						(1)Public housing
				and Indian housing assistance
							(A)Public housing
				agencies
								(i)In
				generalExcept as provided in
				clause (ii), a public housing agency may not be provided any development
				assistance pursuant to section 5 of the United States Housing Act of 1937 (42
				U.S.C. 1437c), or assistance from the Operating Fund or Capital Fund under
				section 9 of the United States Housing Act of 1937 (42 U.S.C. 1437g), for any
				fiscal year unless the agency prepares an action plan under this subsection
				that describes activities to be carried out in accordance subsections (c) and
				(d) of this section during such fiscal year.
								(ii)Inapplicability
				to qualified public housing agenciesClause (i) shall not apply to any qualified
				public housing agency, as such term is defined in section 5A(b)(3)(C) of the
				United States Housing Act of 1937 (42 U.S.C. 1437c–1(b)(3)(C)).
								(B)Indian
				tribes
								(i)In
				generalExcept as provided in
				clause (ii), an Indian tribe or tribally designated housing entity (as such
				terms are defined in section 4 of the Native American Housing Assistance and
				Self-Determination Act of 1996 (25 U.S.C. 4103)) may not be provided any grant
				amounts under such Act for any program year unless the tribe or entity prepares
				an action plan under this subsection that describes activities to be carried
				out in accordance subsections (c) and (d) of this section during such fiscal
				year.
								(ii)InapplicabilityClause (i) shall not apply to any recipient
				of grant amounts under the Native American Housing Assistance and
				Self-Determination Act of 1996 for which the sum of—
									(I)the number of
				affordable housing dwelling units administered by such recipient and assisted
				with such grant amounts, and
									(II)the number of
				households provided tenant-based rental assistance with such grant amounts by
				such recipient,
									is 550 or
				fewer.(C)Incorporation in
				annual planSuch an action plan for a year shall be
				incorporated—
								(i)in
				the case of a public housing agency, in the annual plan under section 5A of
				such Act (42 U.S.C. 1437c–1) for the agency for such fiscal year; and
								(ii)in the case of an Indian tribe or tribally
				designated housing entity, the Indian housing plan under section 102 of the
				Native American Housing Assistance and Self-Determination Act of 1996 (25
				U.S.C. 4112) for the tribe for the program year.
								(D)Retroactive
				fundingFunds may be provided
				to any public housing agency, and to any Indian tribe or tribally designated
				housing entity, retroactively upon the development and inclusion of an action
				plan under this subsection in an agency’s annual plan, or the tribe’s or
				tribally designated housing entity’s Indian housing plan, respectively.
							(2)Other
				programsThe Secretary shall require that each application for
				housing and community development assistance in an amount exceeding $200,000
				shall include an action plan under this subsection that describes activities to
				be carried out in accordance subsections (c) and (d) of this section.
						(3)ContentAn action plan under this subsection for a
				public housing agency, for an Indian tribe or tribally designated housing
				entity, or for a recipient of housing and community development assistance,
				shall specify the agency’s, tribe’s or entity’s, or recipient’s—
							(A)intended outreach
				efforts under this section within the community;
							(B)planned training
				programs;
							(C)relevant
				employment opportunities under this section; and
							(D)timeline for
				planned implementation under this section.
							(4)OversightThe
				Secretary shall take such actions as may be necessary to review the
				implementation of annual action plans under this subsection.
						(5)PenaltiesThe
				Secretary may establish and impose penalties for public housing agencies,
				Indian tribes and tribally designated housing entities, recipients of housing
				and community development assistance that do not comply with their action plans
				to the satisfaction of the Secretary. Such penalties may include—
							(A)in the case of a public housing agency, or
				tribe or tribally designated housing entity, withholding of assistance from the
				Department until compliance is achieved; and
							(B)in the case of recipients of housing and
				community development assistance—
								(i)enforcement
				actions through the Departmental Enforcement Center of the Department of
				Housing and Urban Development;
								(ii)withholding
				future assistance payments;
								(iii)a flag in the
				Active Partners Performance System; and
								(iv)rejection of any
				further applications for assistance from the Department until compliance is
				achieved.
								(6)Authorization of
				appropriationThere are authorized to be appropriated such sums
				as may be necessary to carry out this
				subsection.
						.
			3.Effective
			 dateThe amendment under
			 section 2 shall take effect upon the expiration of the 90-day period beginning
			 on the date of the enactment of this Act.
		
